ELLISON, J.
(dissenting). — I do not understand why the' fact that the complaining witness was a town marshal made the defendant innocent of the offence with which he was charged. If a person holding the office of marshal, constable or sheriff should be assaulted, would proof of the fact that he held such office call for a verdict of not guilty? If such officer’s horse is stolen, or his house burned in his presence has no felony .been committed? It is said by my colleagues that if defendant was disturbing the peace by loud and offensive language, it was the duty of the marshal to arrest him and not to shirk such duty by going off to make complaint for his arrest. It is true it is the duty of an officer to make immediate arrest for offenses committed in his presence, but a failure in such duty does not affect the offence of the other party. If an accused should make use of loud, vile and indecent language to, or in the presence of an officer at a place where it did not disturb anyone else, how, under the logic of the view taken, could the officer arrest him. If he committed no offense, he is not liable to arrest.